Title: To Alexander Hamilton from William C. Bentley, 7 October 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir,
            Richmond 7th. Octobr. 1799
          
          I am impatient to know what disposition is to be made this Winter, of the Recruits of my Regiment; I have before Written to you, and to the Secretary of War on the Subject, and   am in hopes that the next post will furnish the information. Should it be determined  on to Hut the Troops in some  Convenient Woods,  which to me seems the most eligible  plan, we wall require some of those articles that are allowed us by the list of Military Supplies, Viz. Axes,  pick-Axes & Spades, and some other articles which are not enumerated in the list,   such as Saws, Frower’s, Hammers & Nails; We shall also want some plank for Doors, and for the Flooring of some of the Officers Huts. My plan is to draw only One officer from each Station with the recruits,  leaving the other Officers with the hired Music, at their respective Stations to prosecute the recruiting  business.
          If Hutting the Troops shall be determined on, the articles that I have enumerated are indispensably necessary; And as they cannot be forwarded here in time, I hope the Quarter Master    may be authorized to procure them,  and funds placed in his hands for the purpose.
          I advised with Brigr. Genl. Washington as he passed through this place, on this Subject; he coincided fully in the plan.
          I have the honor to be with every Sentiment of respect Your Mo: Obt
          
            W. Bentley
          
        